Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of Species I (claims 1-14, 19-26, and 39-48) in the reply filed on 12/16/2021 is acknowledged.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11-13, 19-20, 24-25, 39-43 and 45-48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by the German Patent Publication No. DE- 102015220566 A1 to Wippermann et al. (employing its corresponding US Publication application US 20180241920 A1 as a translation and hereafter “Wippermann”).

Applicant has provided evidence in this file showing that the claimed invention and the subject matter disclosed in the prior art reference were owned by, or subject to Fraunhofer-Gesellschaft zur Foerderung der angewandten Forschung e.V. not later than the effective filing date of the claimed invention, or the subject matter disclosed in the prior art reference was developed and the claimed invention was made by, or on behalf of one or more parties to a joint research agreement in effect not later than the effective filing date of the claimed invention. However, although reference US 20180241920 A1 has been excepted as prior art under 35 U.S.C. 102(a)(2), it is still applicable as prior art under 35 U.S.C. 102(a)(1) that cannot be excepted under 35 U.S.C. 102(b)(2)(C).	
Applicant may rely on the exception under 35 U.S.C. 102(b)(1)(A) to overcome this rejection under 35 U.S.C. 102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. 102(a)(1).  Alternatively, applicant may rely on the exception under 35 U.S.C. 102(b)(1)(B) by providing evidence of a prior public disclosure via an affidavit or declaration under  37 CFR 1.130(b).

Regarding claim 1, Wippermann teaches Multi-aperture imaging device (Figs. 15&17: multi-aperture device 150), comprising: 
an image sensor ([0190]: image sensor 12); 
an array of optical channels (as illustrated by Fig. 15a, [0170]: optical channels 16a-d), each optical channel comprising an optic for imaging a partial field of view of a total field of view onto an image sensor region of the image sensor (as illustrated by Fig. 15a, [0170]: Each optical channel 16a-d comprises optics 64a-d for imaging a respective partial field of view 74a-d of a total field of view 72 of the device 11 onto a respective associated image sensor region 58a-d of the image sensor 12); 
and a beam-deflector ([0192]: beam-deflecting means 18) switchable between a first rotational position and a second rotational position by executing a switching movement and configured to deflect, in a first rotational position, optical paths of the optical channels into a first viewing direction and to deflect, in a second rotational position, the optical paths of the optical channels into a second viewing direction (as illustrated by Figs. 15a&17, [0170]&[0192]: an actuator 134c for rotating the beam-deflecting means 18 around an axis which is parallel to the z axis (Examiner notes that around z axis there are multiple positions), for imaging a respective partial field of view 74a-d of a total field of view 72 of the device 11 onto a respective associated image sensor region 58a-d of the image sensor 12);
 wherein the array is configured to execute, based on the switching movement, an adjustment movement for adjusting an orientation of the array with respect to the beam-deflector (as illustrated by Figs. 15a&17, [0175]&[0183]: adjusting means 116 for channel-individually changing a relative position between the image sensor region 58i of a respective optical channel 16i, the optics 64i of the respective optical channel 16i and the beam-deflecting device 18 or the corresponding segment 68i thereof, or for channel-individually changing an optical characteristic 16i or an optical characteristic of the segment 68i of the beam-deflecting device 18 relating to deflecting the optical path of the respective optical channel).

Regarding claim 2, Wippermann teaches Multi-aperture imaging device according to claim 1, in addition Wippermann discloses wherein the partial fields of view overlap with each other to enable joining individual partial fields of view to a total field of view (as illustrated by Figs. 15a&17, [0136]: Each optical channel 16 captures one of overlapping partial fields of view 74a-d of the total fields of view 72 which are mutually overlapping).

Regarding claim 3, Wippermann teaches the Multi-aperture imaging device according to claim 1, in addition Wippermann discloses wherein the viewing directions are arranged to be reversed towards each other within a tolerance range (as illustrated by Figs. 15a&17, [0196]: the actuator 134c configured to change the total field of view 72 defined by the total coverage of the partial fields of view 74a-d (FIG. 15a), in its direction by greater angular adjustments (defining a range). Thus, it would also be possible for deflections to be achieved by rotating the beam-deflecting means 18 around the rotational axis 44, wherein the total field of view is arranged in the opposite direction relative to the device 150 by, for example, implementing the beam-deflecting means 18 to be a mirror array reflective on both sides).

Regarding claim 4, the Wippermann and in addition Wippermann’920 discloses combination teaches Multi-aperture imaging device according to claim 1, in addition Wippermann’920 discloses wherein the beam-deflector is configured to guide, in the first position, the optical paths with a first main side of the beam-deflector into the first viewing direction and to guide, in the second position, the optical paths with a second as illustrated by Figs. 15a&17, [0196]: the actuator 134c configured to change the total field of view 72 defined by the total coverage of the partial fields of view 74a-d (FIG. 15a), in its direction by greater angular adjustments. Thus, it would also be possible for deflections to be achieved by rotating the beam-deflecting means 18 around the rotational axis 44, wherein the total field of view is arranged in the opposite direction relative to the device 150 by, for example, implementing the beam-deflecting means 18 to be a mirror array reflective on both sides).

Regarding claim 5, Wippermann teaches Multi-aperture imaging device according to claim 1, in addition Wippermann discloses wherein the beam-deflector is configured to deflect all optical channels of the array (as illustrated by Figs. 15a&17: the beam deflecting element 18 is configured to reflectively deflect the optical axes 17a to d of the optical channel 16a to d).

Regarding claim 6, Wippermann teaches Multi-aperture imaging device according to claim 1, in addition Wippermann discloses wherein the adjustment movement differentiates itself from a movement for focusing and for optical image stabilization and the adjustment movement occurs in the absence of a translational distance change between the array and the image sensor along a direction parallel to an extension of the optical channels between the image sensor and the array (as illustrated by Figs. 15a&17. [0193]&[0197]: actuator 134a configured to move the optics 64a-d by means of the substrate 66 or move the substrate 66 itself and, thus, the optics 64a-d in a translatory manner along the line extension direction 144 (meaning no distance change)).

Regarding claim 7, Wippermann teaches Multi-aperture imaging device according to claim 1, wherein the adjustment movement takes place while maintaining a translational distance between the array and the image sensor along a direction arranged in parallel to an extension of the optical channels between the image sensor and the array (as illustrated by Figs. 15a&17. [0191]&[0197]: actuator 134a configured to move the optics 64a-d by means of the substrate 66 or move the substrate 66 itself and, thus, the optics 64a-d in a translatory manner along the line extension direction 144 (meaning no distance change in x axis)).

Regarding claim 8, Wippermann teaches Multi-aperture imaging device according to claim 1, in addition Wippermann discloses configured to move the array during the adjustment movement in order to adjust a relative position between the array and the beam-deflector (as illustrated by Figs. 15a&17. [0183]&[0200]: the actuator 134b exemplarily moves the optics 64a-d together with the beam-deflecting means 18 in a translatory manner along the optical axes. The optics-to-beam-deflecting means distance may be adjusted to a minimum distance so that the optical path of the channels is not limited laterally by the segments of the beam-deflecting means 18).

Regarding claim 9, Wippermann teaches Multi-aperture imaging device according to claim 1, in addition Wippermann discloses wherein, based on the [0071]: the image sensor 12 and/or the optics of the optical channels 16 may be movable to a lesser extent than the beam-deflecting means 18 so that a distance between the image sensor 12, the optics and/or the beam-deflecting means 18 is increased while moving out. Alternatively or additionally, the image sensor 12 and/or the optics of the optical channels may be arranged at a fixed location relative to the housing so that only the beam-deflecting means 18 is moved by means of the displacement carriage 47. An increasing distance between the image sensor 12, the optics and/or beam-deflecting means 18 while moving out allows a small distance of the components in the first operating state so that the multi-aperture imaging device may be accommodated in the housing 22 entailing small space requirements.).

Regarding claim 11, the Wippermann teaches Multi-aperture imaging device according to claim 1, in addition Wippermann discloses wherein the switching movement comprises a rotational movement of the beam-deflector (as illustrated by Figs. 15a&17, [0196]: the actuator 134c configured to change the total field of view 72 defined by the total coverage of the partial fields of view 74a-d (FIG. 15a), in its direction by greater angular adjustments (defining a range). Thus, it would also be possible for deflections to be achieved by rotating the beam-deflecting means 18 around the rotational axis 44, wherein the total field of view is arranged in the opposite direction relative to the device 150 by, for example, implementing the beam-deflecting means 18 to be a mirror array reflective on both sides), wherein the adjustment movement as illustrated by Figs. 15a&17, [0191]: the device 150 comprises an actuator 134b for a channel-global change, that is equal for all optical channels 16a-d, of the distance between image sensor 58i and optics 64i along the z axis or along the optical axis 17i. As is indicated in FIG. 17, the actuator 134b does not subject the optics 64a-d to the translatory movement along the z axis for changing the distance to the associated image sensor portions 58a-d using the support 66, but also using the actuator 134a which is thus also subjected to the translatory movement along the x axis and, thus, serves as a suspension for the support 66.).

Regarding claim 12, the Wippermann teaches Multi-aperture imaging device according to claim 1, in addition Wippermann discloses wherein the switching movement comprises a rotational movement of the beam-deflector and a first translational movement of the beam-deflector along a first movement direction, wherein the adjustment movement comprises a second translational movement of the array along the movement direction (as illustrated by Figs. 15a&17. [0193]: The first direction 142 is produced by a rotational movement around the rotational axis 44. As is indicated by the first direction 142′, alternatively or additionally, a translatory movement of the beam-deflecting means 18 and/or the array 14 may be generated by the actuator 134.).

Regarding claim 13, the Wippermann teaches Multi-aperture imaging device according to claim 12, in addition Wippermann discloses wherein the first movement direction is arranged along the first viewing direction (as illustrated by Figs. 15a&17, [0196]: the actuator 134c configured to change the total field of view 72 defined by the total coverage of the partial fields of view 74a-d (FIG. 15a)).

Regarding claim 19, the Wippermann teaches Multi-aperture imaging device according to claim 1, wherein the switching movement from the first into the second rotational position (as illustrated by Figs. 15a&17, [0170]&[0192]: an actuator 134c for rotating the beam-deflecting means 18 around an axis which is parallel to the z axis (Examiner notes that around z axis there are multiple positions), for imaging a respective partial field of view 74a-d of a total field of view 72 of the device 11 onto a respective associated image sensor region 58a-d of the image sensor 12) comprises a first rotational movement of the beam-deflector and a translational movement of the beam-deflector along a first movement direction; wherein the adjustment movement comprises a translational movement of the array along the first movement direction, and comprises a second rotational movement (as illustrated by Figs. 15a&17. [0193]: The first direction 142 is produced by a rotational movement around the rotational axis 44. As is indicated by the first direction 142′, alternatively or additionally, a translatory movement of the beam-deflecting means 18 and/or the array 14 may be generated by the actuator 134.).

Regarding claim 20, the Wippermann teaches Multi-aperture imaging device according to claim 1, in addition Wippermann discloses wherein the adjustment movement comprises a translational movement along a thickness direction perpendicular to a line-extension direction of a line of the array along which optical channels are essentially arranged along a straight line of the multi-aperture imaging device (as illustrated by Figs. 15a&17. [0193]: The first direction 142 is produced by a rotational movement around the rotational axis 44. As is indicated by the first direction 142′, alternatively or additionally, a translatory movement of the beam-deflecting means 18 and/or the array 14 may be generated by the actuator 134.).

Regarding claim 24, Wippermann teaches Multi-aperture imaging device according to claim 1, in addition Wippermann discloses wherein the array and the image sensor are mechanically coupled to each other and are configured to mutually execute the adjustment movement ([0071]: The image sensor 12 and/or optics of the optical channels 16 may also be connected mechanically to the displacement carriage 47 and may be moved to the same extent with the beam-deflecting means 18).

Regarding claim 25, Wippermann teaches Multi-aperture imaging device according to claim 1, in addition Wippermann discloses wherein the array, the image sensor, and actuators for providing a focusing and/or actuators for an optical image stabilization are mechanically coupled to each other and are configured to mutually execute the adjustment movement (as illustrated by Figs. 15a&17, [0190]: one or several additional actuators 134 can, as is indicated in FIG. 15a, thus be part of an optional autofocus controller 136 (focusing means) and/or an optional image stabilization controller of the multi-aperture imaging device.).

Regarding claim 39, the Wippermann teaches Multi-aperture imaging device according to claim 1, in addition Wippermann discloses wherein the array comprises a transparent carrier through which the optical channels extend and at which the optics are fixed (as illustrated by Figs. 15a&17, [0200]: the optics 64a-d held via a transparent substrate).

Regarding claim 40, the Wippermann teaches Multi-aperture imaging device according to claim 1, in addition Wippermann discloses comprising a focuser for setting a focus of the multi-aperture imaging device by changing a distance between the array and the beam-deflector (as illustrated by Figs. 15a&17, [0190]&[0193]: one or several additional actuators 134 can, as is indicated in FIG. 15a, thus be part of an optional autofocus controller 136 (focusing means) and/or an optional image stabilization controller of the multi-aperture imaging device. the translatory movement of the beam-deflecting means 18 and/or the array 14 may be generated by the actuator 134.).

Regarding claim 41, Wippermann teaches Multi-aperture imaging device according to claim 40, in addition Wippermann discloses wherein the focuser is configured to set the focus with respect to one, a multitude of or all of the optical channels together (as illustrated by Figs. 15a&17, [0190]&[0193]: one or several additional actuators 134 can, as is indicated in FIG. 15a, thus be part of an optional autofocus controller 136 (focusing means) and/or an optional image stabilization controller of the multi-aperture imaging device. the translatory movement of the beam-deflecting means 18 and/or the array 14 may be generated by the actuator 134.).
Regarding claim 42, the Wippermann teaches Multi-aperture imaging device according to claim 1, in addition Wippermann discloses comprising an optical image stabilizer for image stabilization along a first image axis by generating a translational relative movement between the image sensor and the array and the beam-deflector ([0193]: The image stabilization controller 138 is able to stabilize the total field of view 72 from shaking by a user  in a direction 144 perpendicular thereto by means of the actuator 134a.), and for image stabilization along a second image axis by generating a rotational movement of the beam-deflector ([0193]: The image stabilization controller 138 is able to stabilize the total field of view 72 from shaking by a user in a first direction 142 by means of the actuator 134c).

Regarding claim 43, the Wippermann teaches Multi-aperture imaging device according to claim 1, in addition Wippermann discloses arranged in a housing (Figs. 6, [0073]: housing 22), and wherein the beam-deflector is mechanically connected to a travel carriage that is movable along a translational movement direction in order to move the beam-deflector between a first position within the housing and the second position outside the housing (as illustrated by Figs. 5-6, [0071]: displacement carriage 47 is moved along the translatory direction of movement 42 so that the beam-deflecting means 18 is moved from the housing volume 24).

Regarding claim 45, the Wippermann teaches Imaging system (as illustrated by Figs. 7, [0079]: device 70 in accordance with an embodiment, comprising three multi-aperture imaging devices 11a-c), comprising first and second modules comprising a multi-aperture imaging device according to claim 1, in addition Wippermann discloses wherein the first and the second modules are configured to at least stereoscopically capture the total field of view (as illustrated by Figs. 5-6, [0080]: The multi-aperture imaging devices 11a and 11b may be arranged in or at the same side 22d in the housing 22 and may, for example, comprise a mutual basic distance BA, for example for the purpose of stereoscopy.).

Regarding claim 46, the Wippermann teaches Imaging system according to claim 45, in addition Wippermann discloses wherein the first module and the second module at least comprise one of a mutual array, a mutual beam-deflector, and a mutual image sensor (as illustrated by Figs. 5-6, [0080]: The multi-aperture imaging devices 11a and 11b may be arranged in or at the same side 22d in the housing 22 and may, for example, comprise a mutual basic distance BA, for example for the purpose of stereoscopy.).

Regarding claim 47, Method claim 47 is drawn to the method of using the corresponding apparatus claimed in claim 1. Therefore method claim 47 corresponds to apparatus claim 1 and is rejected for the same reasons of anticipation as used above. in addition Wippermann discloses Method for capturing an object region, comprising: imaging a first object region with an array of optical channels ([0095]: The multi-aperture imaging device 11 of FIGS. 11a-c comprises a single-line array 14 of optical channels 16a-d arranged next to one another. Each optical channel 16a-d comprises optics 64a-d for imaging a respective partial field of view 74a-d (object regions) of a total field of view 72 of the device 11 onto a respective associated image sensor region 58a-d of an image sensor 12).

Regarding claim 48, Method claim 48 is drawn to the method of using the corresponding apparatus claimed in claim 1. Therefore method claim 48 corresponds to apparatus claim 1 and is rejected for the same reasons of anticipation as used above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 14, 21-22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over the German Patent Publication No. DE- 102015220566  A1 to Wippermann et al. (employing its corresponding US Publication application US 20180241920 A1as a translation and hereafter “Wippermann”).
The applied reference has a common assignee Fraunhofer-Gesellschaft zur Foerderung der angewandten Forschung e.V. with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Regarding claim 14, the Wippermann teaches Multi-aperture imaging device according to claim 12, in addition Wippermann discloses wherein the first translational movement and the second translational movement ; except are equal within a tolerance range of 20% with respect to their magnitude.
before the effective filing date of the claimed invention to arrive to wherein the first translational movement and the second translational movement are equal within a tolerance range of 20% with respect to their magnitude, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 21, the Wippermann teaches Multi-aperture imaging device according to claim 1, in addition Wippermann discloses wherein the array is configured to execute the adjustment movement such that diverging beams of the optical path of the optical channels strike the beam-deflector to an extent ([0162]: the beam-deflecting means 18 is provides the optical paths with a divergence such that the partial fields of view of the channels 16a to d overlap one another to a lesser extent.); except of at least 90%.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive to an extent of at least 90%, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 22, the Wippermann teaches Multi-aperture imaging device according to claim 1, in addition Wippermann discloses wherein the first viewing direction and the second viewing direction are arranged in the opposite direction (as illustrated by Figs. 15a&17, [0196]: the actuator 134c configured to change the total field of view 72 defined by the total coverage of the partial fields of view 74a-d (FIG. 15a), in its direction by greater angular adjustments (defining a range). Thus, it would also be possible for deflections to be achieved by rotating the beam-deflecting means 18 around the rotational axis 44, wherein the total field of view is arranged in the opposite direction relative to the device 150 by, for example, implementing the beam-deflecting means 18 to be a mirror array reflective on both sides); except within a tolerance range of ± 30.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive to arranged in the opposite direction within a tolerance range of ± 30, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 26, the Wippermann teaches Multi-aperture imaging device according to claim 1, in addition Wippermann discloses wherein the beam-deflector comprises a first reflecting main side and a second reflecting main side, the first and second reflecting main sides (as illustrated by Figs. 15a&17, [0196]: implementing the beam-deflecting means 18 to be a mirror array reflective on both sides) ); except being inclined towards each other with an angle of at most 60 degree.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive to the first and second reflecting main sides being inclined towards each other with an angle of at most 60 degree, since .

Allowable Subject Matter
Claims 10, 23, and 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697